DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the opening in the bottom portion of the ink chamber” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both of “an opening at a bottom portion thereof” and “the opening in the bottom portion of the ink chamber.” While it seems these elements are intended to correspond to the same feature, they are recited in different ways that confuse the claim. An opening in the bottom portion and an opening at the bottom portion are not the same thing. 
Further, the claim now recites an air communication path. This air communication path has been recited as distinct from the recited air communication portion, which includes the flow path, the connecting portion and the air communication tube. Thus, as recited, because the claimed air communication path and the claimed air communication portion are distinct elements of the device, it would seem that two distinct air flow pathways from the opening in the bottom portion of the ink tank to atmosphere are recited. However, from what Examiner can tell in the figures, it seems there is only one air flow path from the ink tank to atmosphere. Clarification is required. 
Because all other claims depend from claim 1, they are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shimizu et al. (2012/0038719) in view of Kubo et al. (8,789,917).

Regarding claims 1 and 11, Shimizu teaches an ink tank for an inkjet printer, the inkjet printer comprising a printer body, the ink tank comprising: 
an ink chamber (fig. 2A, item 940) configured to contain ink (see fig. 2) to be supplied to the printer body, the ink chamber having an opening at a bottom portion thereof (fig. 2A, item 950, note that the bottom portion is being taken to be the general area where ink is shown); 
an ink inlet port (fig. 2A, item 904) communication with an inner space of the ink chamber (see fig. 2A);
a cap (fig. 2A, item 902) sealing the ink inlet port;
a buffer chamber (fig. 2A, item 930) communicating with the ink chamber and positionally disposed at a level in the device that is located below the ink chamber (see fig. 2A, note that buffer chamber is below portion of ink chamber into which ink is introduced from ink inlet 904); and 
an air communication portion comprising: 
a flow path (see drawing below) communicating with the buffer chamber, at least a portion of the flow path being disposed on a side wall of the ink chamber and extending over the side wall (see drawing); 
a connecting portion (see drawing) disposed at a top portion of the flow path (see drawing) ; and 
an air communication tube (see drawing, note that hole through which air travels can be said to be a tube) connected to the connecting portion and being in fluid communication with the flow path through the connecting portion (see drawing), the air communication tube being formed separately from the connecting portion (note that “formed separately” can mean any number of things. Here, because the air communication tube and the connecting portion are distinct physical structures, they can be said to be “formed separately”),
and a recording portion (fig. 3, item 20) configured to record an image on a sheet with the ink supplied from the ink tank (see fig. 3)
an air communication hole through which air passes (see fig. 2A, note that the hole is being defined as the hole at the end of the tube on an exterior side of the tank); and
an air communication path that starts from the opening in the bottom portion of the ink chamber, and passes through the buffer chamber to the air communication hole (see 112 rejection).
Shimizu does not teach wherein the air communication tube is configured to be opened to allow air to pass therethrough and to be closed to prevent air from passing therethrough. Kubo teaches this (Kubo, cols. 9-10, lines 64-3, Note that the atmospheric valve of the cartridge can be opened and closed to allow or prevent air from entering the ink chamber). It would have been obvious to one of ordinary skill in the art at the time of invention to add an opening/closing functionality, as disclosed by Kubo, to the atmospheric air passage disclosed by Shimizu because doing so would allow for the prevention of air introduction during cartridge transport and prior to cartridge installation while allowing for air introduction after cartridge installation, thereby ensuring proper pressure within the ink chamber. 

    PNG
    media_image1.png
    548
    826
    media_image1.png
    Greyscale
 	Regarding claims 2 and 12, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11, respectively, wherein a top end of the connecting portion is equal to or higher than a maximum capacity line of the ink chamber (Shimizu, note that “a maximum capacity line” has not been defined in any limiting way, and thus the line at which the ink in figure 2A is located is being taken to be “a maximum capacity line”). 	Regarding claims 4 and 14, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11 respectively, wherein the ink tank is composed of a resin frame (Shimizu, [0164]) and a film (Shimizu, fig. 8, item 34), the resin frame having a groove, the film covering the groove to form at least a portion of the flow path of the air communication portion (Shimizu, compare figs. 2, 8, Note that any number of areas of the air flow path can be considered a groove, and the film 34 would overlap with the groove). 	Regarding claims 5 and 15, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11 respectively, further comprising an ink inlet portion, the ink inlet portion being disposed on a top portion of the ink tank and having an ink inlet port communicating with the inner space of the ink chamber to inlet ink (Shimizu, see fig. 2A, item 904, note that inlet port is disposed on a top portion of the tank, the top portion being the top third of the tank).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853